WILBUR, Circuit Judge.
This is a petition for leave to appeal in forma pauperis from an order of the Dis*532trict Court dismissing a petition for a writ of habeas corpus. Petitioner alleges that application for leave to proceed on appeal in forma pauperis has been made to the District Court and denied by it. Petitioner does not state whether or not the District Court has certified that the appeal is not taken in good faith. Such showing is required by the holding in Smith v. Johnston, 9 Cir., 109 F.2d 152, 155.
Application is denied.